DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a photocatalyst and a powered electrode to penetrate in a microporous silica layer, does not reasonably provide enablement for a catalyst or a powered electrode inserted in microporous silica.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
	(A) The breadth of the claims;
	(B) The nature of the invention;
	(C) The state of the prior art;
	(D) The level of one of ordinary skill;
	(E) The level of predictability in the art;
	(F) The amount of direction provided by the inventor;
	(G) The existence of working examples; and 
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The clamed invention is directed to an apparatus for preparing C2+ hydrocarbon from methane. Fig. 2 and its related text of this specification are the main information that is closely related to the claimed apparatus for performing the function of C2+ hydrocarbon from methane.
FIG. 2 shows a schematic representation of the DBD plasma reactor system used. An alumina tube (inner diameter: 6 mm; thickness: 2 mm) was used as a dielectric barrier for30 the plasma bed. A stainless steel rod (diameter: 3 mm) was used as a powered electrode and a steel13 wire was used as a ground electrode. A discharge zone (length: 150 mm) was covered with the ground electrode which was wound around the alumina tube. The discharge gap between the inner surface of the alumina tube and the high-voltage electrode was set to 1.5 mm. Photocatalyst impregnated macroporous silica surrounded the powered electrodes and was densely packed in the plasma discharge area (page 12 -14).  
However, the independent claim 1 requires an apparatus having a dielectric tube, macroporous silica in the dielectric tube, catalyst impregnated in pores of the microporous silica, a ground electrode encompassing the dielectric tube, and a powered electrode inserted in the macroporous silica for preparing C2+ hydrocarbon from methane. 
The breath of the claim is very broad in that it requires any catalyst impregnated pores of the microporous silica and a powered electrode inserted in the macroporous silica. The nature of the invention is dealing with complex formation of methane from plasma assisted catalytic reactions, and the level of predictability of this art is very high. On the other hand, there is very little prior art associated with this field of the invention, and the amount of direction provided by the applicant is very minor.
The instant specification does not describe how any other catalyst was impregnated in pores of the microporous silica or such packed dielectric material could perform the function of C2+ hydrocarbon from methane. Also, the instant specification does not disclose how to insert the powered electrode in the microporous silica (NOTE: the diameter of the stainless steel rod is about 3 mm while the average diameter of the macroporous silica particles is up to 1000 µm). Thus, the above subject matter is not adequately described in the specification in such a way to enable one having ordinary skill in the art to make and/or use the invention without undue experimentation.
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to insert the powered electrode in the microporous silica when the diameter of the silica particles is smaller than that of the electrode or what kind of catalyst is used for achieving the claimed functions . Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Due to the dependency to the parent claim, claims 2-15 are rejected.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim 1 recites newly added limitations of “catalyst impregnated in the pores of the macroporous silica” and “a powered electrode that is inserted in the microporous silica”. The instant specification discloses that (i) photocatalyst is impregnated in the pores of the macroporous silica  and (ii) the photocatalyst impregnated in the pores of the microporous silica is packed in the dielectric tube to surround the powered electrode (e.g. to penetrate the macroporous silica layer, Figure 1, pages 3 &12-14). However, the instant specification does not disclose any other kind of catalyst could be impregnated in the pores of the macroporous silica for preparing C2+ hydrocarbon from methane or the powered electrode could be inserted in the macroporous silica. Therefore, the newly added material is not supported by the original disclosure and the applicant is required to cancel the new matter in the reply to this office action. 
Due to the dependency to the parent claim, claims 2-15 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim 1 recites newly added limitations of “a powered electrode that is inserted in the macroporous silica”. Claim 8 requires “the macroporous silica is …with an average diameter of 100 µmm to 1000 µm”. The instant specification discloses that the powered electrodes has a diameter about 3 mm (page 13). It is not clear how a powered electrode having a diameter of 3 mm could be inserted in the microporous silica with an average diameter up to 1000 µm. Appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 2-15 are rejected.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
. Claims 1-15 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795